DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a wheel position information acquirer configured to acquire the wheel position information of the vehicle,” as recited in claim 2.
(b) “a wheel position information acquirer configured to acquire the wheel position information of the vehicle,” as recited in claim 19.
(c) “a virtual lane information generator configured to match the wheel position information with a detailed map to generate a moving trajectory of each vehicle,” as recited in claim 20.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2, 19, and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1, 11, 19, and 20:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a driving lane keeping control system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to “a driving lane keeping control method.” The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 19 is directed to “a vehicle that includes a driving lane keeping control system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 20 is directed to “a server that executes driving lane keeping control.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claims 1, 11, 19, and 20, generally recite the limitations of “a communicator communication-linked with a server (or plurality of vehicles),” “a wheel position information acquirer,” “a controller configured to generate a wheel position marker based on the acquired wheel position information,” “transmit the wheel position marker to the server,” “a database configured to store wheel position information received from the vehicles,” “a virtual lane information generator configured to match the wheel position information with a detailed map to generate a moving trajectory of each vehicle,” “analyze the generated moving trajectory of each vehicle to select an optimum moving trajectory,” “generate the virtual lane information based on the selected 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information (e.g., virtual lane and optimum trajectory of the vehicle) from the collected data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Claims 1, 11, 19, and 20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claims 1, 11, 19, and 20 recite, generally, the additional elements of “a communicator communication-linked with a server,” “a wheel position information acquirer,” “a controller,” “a communicator communication-linked with a plurality of vehicles,” “a database,” and “a virtual lane information generator.” 
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1, 11, 19, and 20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 11, 19, and 20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. 
Independent claims 1, 11, 19, and 20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 11, 19, and 20 are directed to the abstract idea of a mental process. Accordingly, claims 1, 11, 19, and 20 are not patent eligible under 35 U.S.C. 101. 
Dependent claims 2-10 and 12-18 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. As a result, dependent claims 2-10 and 12-18 are rejected to for depending upon claims 1 and 11 and are not patent eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5-7, 10, 11, 13, 14, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumizawa U.S. P.G. Publication 2019/0078897 (hereinafter, Sumizawa).
Regarding Claim 1, Sumizawa teaches a driving lane keeping control system (lane keeping control system, Sumizawa, Paragraphs 0128-0131 and Figure 10) comprising: 
-a plurality of vehicles, each vehicle configured to transmit wheel position information; and a server configured to receive the wheel position information from each vehicle, to match the wheel position information with a detailed map to generate a moving trajectory of each vehicle (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle, Sumizawa, Paragraphs 0144-0145 and 0041-0046), 
-to analyze the generated moving trajectory of each vehicle to select an optimum moving trajectory (analyze the vehicle moving trajectory to select an optimum target trajectory, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 17), 
-to generate virtual lane information based on the selected optimum moving trajectory (generate a virtual lane based on the optimum target trajectory, Sumizawa, Paragraph 0175 and Figure 17), and 
-to transmit the generated virtual lane information to at least one of the vehicles to enable the at least one vehicle to correct a driving position based on the virtual lane information (transmit the generated virtual lane to a vehicle, wherein the vehicle corrects the driving position based on the virtual lane information, Sumizawa, Paragraphs 0176-0178 and 0099 and Figures 19 and 10).
Regarding Claim 2, Sumizawa teaches the system of claim 1, wherein each vehicle includes a wheel position information acquirer configured to acquire the wheel (wheel position information (e.g., GPS information) acquired by the vehicle, Sumizawa, Paragraph 0039).
Regarding Claim 5, Sumizawa teaches the system of claim 1, wherein the wheel position information received by the server includes wheel position information of vehicles that travelled earlier than the at least one vehicle on a road on which the at least one vehicle travels (sever gathers information of other vehicle’s position information, Sumizawa, Paragraph 0041).
Regarding Claim 6, Sumizawa teaches the system of claim 1, wherein the server is configured to calculate all wheel positions of each vehicle based on a wheel position marker included in the wheel position information (a wheel position marker may simply be a vehicle position which is based on the wheel position information (i.e., GPS location), Sumizawa, Paragraph 0039 and Figure 16).
Regarding Claim 7, Sumizawa teaches the system of claim 1, wherein, when generating the moving trajectory of each vehicle, the server matches a wheel position marker included in the wheel position information with the detailed map, and connects a plurality of wheel position markers matched with the detailed map to generate the moving trajectory of each vehicle (determining a vehicle’s trajectory onto a map based on the vehicle position which includes the wheel positon of the vehicle, Sumizawa, Paragraphs 0213-0215 and Figures 25 and 16).
Regarding Claim 10, Sumizawa teaches the system of claim 1, wherein, when selecting the optimum moving trajectory, the server is configured to analyze and to learn the moving trajectory of each vehicle to predict a driving route of each vehicle and to select the optimum moving trajectory based on the predicted driving route (server analyzes the moving vehicles to generate an optimized driving route of each vehicle, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 18).
Regarding Claim 11, Sumizawa teaches a driving lane keeping control (lane keeping control system, Sumizawa, Paragraphs 0128-0131 and Figure 10) method comprising: 
-receiving, at a server, a wheel position marker generated by a vehicle; storing, by the server, the wheel position marker received from the vehicle; matching, by the server, the wheel position marker with a detailed map to generate a moving trajectory of the vehicle (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle, Sumizawa, Paragraphs 0144-0145 and 0041-0046); 
-analyzing, by the server, the generated moving trajectory of the vehicle to select an optimum moving trajectory (analyze the vehicle moving trajectory to select an optimum target trajectory, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 17); 
-generating, by the server, virtual lane information based on the selected optimum moving trajectory (generate a virtual lane based on the optimum target trajectory, Sumizawa, Paragraph 0175 and Figure 17); and 
-transmitting the generated virtual lane information from the server to the vehicle so that the vehicle can correct a driving position based the virtual lane information received from the server (transmit the generated virtual lane to a vehicle, wherein the vehicle corrects the driving position based on the virtual lane information, Sumizawa, Paragraphs 0176-0178 and 0099 and Figures 19 and 10)
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.
Regarding Claim 18, Sumizawa teaches a non-transitory computer-readable medium having recorded thereon a program for executing the method of claim 11 (program stored in memory for executing the limitations of claim 11, Sumizawa, Paragraphs 0045-0047).
Regarding Claim 19, Sumizawa teaches a vehicle that includes a driving lane keeping control system (lane keeping control system, Sumizawa, Paragraphs 0128-0131 and Figure 10), the vehicle comprising: a communicator communication-linked with a server (vehicle in communication with a server, Sumizawa, Paragraphs 0144-0145 and 0041-0046); a wheel position information acquirer configured to acquire wheel position information of the vehicle (wheel position information (e.g., GPS information) acquired by the vehicle, Sumizawa, Paragraph 0039); and a controller (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle via a controller, Sumizawa, Paragraphs 0144-0145 and 0041-0046).
Regarding Claim 20, Sumizawa teaches a server that executes driving lane keeping control  (lane keeping control system, Sumizawa, Paragraphs 0128-0131 and Figure 10), the server comprising: a communicator communication-linked with a plurality of vehicles; a database configured to store wheel position information received from the vehicles (plurality of vehicles transmit wheel position information (e.g., GPS information) to the sever to generate a map trajectory of each vehicle, Sumizawa, Paragraphs 0144-0145 and 0041-0046); and a virtual lane information generator configured to match the wheel position information with a detailed map to generate a moving trajectory of each vehicle (generate a virtual lane based on the vehicle trajectory, Sumizawa, Paragraphs 0144-0145, 0041-0046, and 0175 and Figure 17), to analyze the generated moving trajectory of each vehicle to select an optimum moving trajectory (analyze the vehicle moving trajectory to select an optimum target trajectory, Sumizawa, Paragraphs 0113 and 0175 and Figures 8 and 17), to generate the virtual lane information based on the selected optimum moving trajectory (generate a virtual lane based on the optimum target trajectory, Sumizawa, Paragraph 0175 and Figure 17), and to transmit the generated virtual lane information to each vehicle through the communicator (transmit the generated virtual lane to a vehicle, wherein the vehicle corrects the driving position based on the virtual lane information, Sumizawa, Paragraphs 0176-0178 and 0099 and Figures 19 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa U.S. P.G. Publication 2019/0078897 (hereinafter, Sumizawa), in view of Ji et al. U.S. P.G. Publication 2013/0145835 (hereinafter, Ji).
Regarding Claim 3, Sumizawa teaches the system of claim 2, wherein the wheel position information acquirer includes a global positioning system (GPS) (wheel position information (e.g., GPS information) acquired by the vehicle, Sumizawa, Paragraph 0039) …
	Sumizawa does not teach the system to include a tire pressure monitoring system (TPMS).
	Ji teaches a vehicle system that includes a tire pressure monitoring system (TMPS) (Ji, Paragraph 0027 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Sumizawa to include a tire pressure monitoring system (TPMS) as taught by Ji.
	It would have been obvious because having a measuring air pressure system allows for the driver to have information regarding the pressure of the tires, thus potentially avoiding an accident due to a flat or underinflated tire (Ji, Paragraph 0003).	
Regarding Claim 4, Sumizawa teaches the system of claim 2, wherein each vehicle is configured to generate a wheel position marker based on the wheel position information of the vehicle (a wheel position marker may simply be a vehicle position which is based on the wheel position information (i.e., GPS location), Sumizawa, Paragraph 0039 and Figure 16) …
	Simizawa does not teach the system to include one wheel position marker being generated corresponding to one turn for each setting time.
	Ji teaches a vehicle system wherein the wheel position is updated over a period of time (i.e., frequency of the data being updated) (Ji, Paragraphs 0033, 0007, and 0017).

	It would have been obvious because updating the data information of the wheels (i.e., wheel position) over a period of time allows a vehicle to determine potential issues (Ji, Paragraphs 00013 and 0017).
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.

Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa U.S. P.G. Publication 2019/0078897 (hereinafter, Sumizawa), in view of Storvik et al. U.S. P.G. Publication 2015/0348409 (hereinafter, Storvik).
Regarding Claim 8, Sumizawa teaches the system of claim 1, wherein, when selecting the optimum moving trajectory, the server is configured to analyze the moving trajectory of each vehicle to calculate an average value (trajectory of each vehicle calculated as an average, Sumizawa, Paragraphs 0210-0211 and Figure 24) … and to select the optimum moving trajectory based on the calculated average value (selecting the optimum moving trajectory based on the average value, Sumizawa, Paragraphs 0210-0211 and 0175 and Figure 24) …
a mode value of the moving trajectory of each vehicle, and to select the optimum moving trajectory based on the calculated average value and mode value.
	Storvik teaches a vehicle system wherein the position and trajectory of the vehicle is determined via an average or mode value (Storvik, Paragraphs 0044-0046 and Figure 6).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Sumizawa to include a mode value of the moving trajectory of each vehicle, and to select the optimum moving trajectory based on the calculated average value and mode value as taught by Storvik.
	It would have been obvious because determining the average or mode trajectory of the vehicle, allows the vehicle to more accurately determine the trajectory of the vehicle (Storvik, Paragraphs 0044-0046).
Regarding Claim 9, Sumizawa, as modified, teaches the system of claim 8.
	Sumizawa does not teach the system to include when selecting the optimum moving trajectory, the server is configured to set a confidence interval, to determine a section other than the set confidence interval as noise, and to remove the section determined as noise.
	Storvik teaches a vehicle system that uses a confidence limit (i.e., confidence interval) for determining a trajectory of the vehicle (Storvik, Paragraphs 0045-0046 and Figure 6).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Sumizawa to include when 
	It would have been obvious because using a confidence limit, allows the vehicle to more accurately determine the trajectory of the vehicle (Storvik, Paragraphs 0044-0046).
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667